*2292On petition for writ of certiorari to the United States Court of Appeals for the Fifth Circuit. Motion of petitioner Domingio Isaias Tax-Garcia, aka Domingo Isaias Tax-Garcia for leave to proceed in forma pauperis and petition for writ of certiorari granted. Judgment vacated, and case remanded to the United States Court of Appeals for the Fifth Circuit for further consideration in light of the position asserted by the Solicitor General in his brief for the United States filed on April 8, 2014.